DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 11 and 17 recite the limitation "the request message".  There is insufficient antecedent basis for this limitation in the claim. This limitation is also recited in various dependent claims and further lacks antecedent basis in those claims. It is unclear what exactly is meant by “the request message”. With the following art rejections, Examiner has attempted to interpret “the request message” according to the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fiorani et al. (US 2020/0280872).
Regarding claims 1 and 11, Fiorani et al. disclose a method performed by a MN (Paragraph 0067, MN 720), in a wireless communication system, the method and MN comprising:
At least one transceiver (Figure 14, transceiver circuitry 1472); and
At least one processor coupled to the at least one transceiver (Figure 14, processing circuitry 1470 with transceiver circuitry 1472 according to paragraph 0080) and configured to:
Determine to offload at least one QoS flow of a PDU session from the MN to a SN (Paragraph 0067, MN 720 decides to offload QoS flow 1 of a PDU session to SN 710);
Identify the at least one QoS flow of a plurality of QoS flows of the PDU session (Paragraph 0067, identification of QoS flow 1); and
Transmit, to a core network entity, a session modification message for offloading the at least one QoS flow of the PDU session (Paragraph 0069, MN 720 can attempt to modify the QoS for flow 1 and/or remap flow 1 to a different DRB; Paragraphs 0140-0141, first network node [MN] attempting to remap the flow to different resources and/or modify the QoS associated with the flow [Figure 17 step 1745], and indicating modification [Figure 17, step 1750/1752]), wherein the request message includes information of the at least one QoS flow (Figures 7 and 17, session setup request including flow 1), 
Wherein the PDU session is configured with two protocol layers for a mapping between a QoS flow and a DRB (Paragraphs 0065 and 0068, DRB configured to utilize higher layers of SN and lower layers of MN), and
Wherein the two protocol layers includes a protocol layer in the MN and a protocol layer in the SN (Paragraphs 0065 and 0068, DRB configured to utilize higher layers of SN and lower layers of MN).
Regarding claims 2 and 12, Fiorani et al. disclose wherein the at least one processor is further configured to: in response to determining to offload the at least one QoS flow, transmitting, to the SN, a request message (Figure 7, SN Addition Request); and receiving, from the SN, a response message according to the request message (Figure 7, SN Addition Request Acknowledge), wherein the request message comprises a SN addition request message or a SN modification request message (Figure 7, SN Addition Request), and wherein the response message comprises a SN addition response message or a SN modification message Figure 7, SN Addition Request Acknowledge).
Regarding claims 4 and 14, Fiorani et al. disclose wherein the PDU session is associated with two tunnels including a first tunnel between the user plane network entity and the MN and a second tunnel between a user plane entity and the SN (Figure 4, dual connectivity, UE connected to MN via a first Uu and UE connected to SN via a second Uu).
Regarding claims 6 and 16, Fiorani et al. discloses wherein the at least one processor is further configured to transmit, to the core network entity, another session modification message for offloading at least one another QoS flow of the PDU session from the SN to the MN (Paragraph 0064, possibly multiple unfulfilled QoS flows, with a particular QoS flow being remapped to a different DRB [possibility of multiple remaps]; Paragraph 0069, MN 720 can attempt to modify the QoS for flow 1 and/or remap flow 1 to a different DRB; Paragraphs 0140-0141, first network node [MN] attempting to remap the flow to different resources and/or modify the QoS associated with the flow [Figure 17 step 1745], and indicating modification to core network node [Figure 17, step 1750/1752]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorani et al. as applied to claims 2 and 12 above, and further in view of Xu et al. (US 2020/0389823).
Regarding claims 3 and 13, Fiorani et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Xu et al.: wherein the request message includes uplink tunnel information of the MN (Xu et al., Paragraph 0145 and Table 3, SgNB addition request message includes MeNB UL GTP TEID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorani et al. with the teachings of Xu et al. in order to prepare resources for dual connectivity operation for a specific UE (Xu et al., Paragraph 0145).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorani et al. as applied to claims 1 and 11 above, and further in view of Vrzic et al. (US 2018/0367288).
Regarding claims 5 and 15, Fiorani et al. disclose the claimed invention above as well as wherein the at least one QoS flow is offloaded from the MN to the SN (Fiorani et al., Paragraph 0067, MN 720 decides to offload QoS flow 1 of a PDU session to SN 710), and wherein the MN and the SN are connected to 5GC (Fiorani et al., Figures 1 and 7).
Fiorani et al. do not specifically disclose the following limitations found in Vrzic et al.: wherein the session modification message includes information on a tunnel of the SN, which is associated with the at least one QoS flow (Vrzic et al., PDU session modification procedure to add SN TEID to tunnel information and update forwarding rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorani et al. with the teachings of Vrzic et al. in order to map a flow from a MN to a SN (Vrzic et al., Paragraph 0223-0225).

Claim(s) 7, 8, 10, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorani et al. in view of Xu et al.
Regarding claims 7 and 17, Fiorani et al. disclose a method performed by a core network entity (Paragraph 0067 and figure 7, 5GC 730), the method and core network entity comprising:
At least one transceiver (Inherent in 5GC 730); and
At least one processor coupled to the at least one transceiver (Inherent in 5GC 730) and configured to:
Receive, from a MN, a session modification message for offloading at least one QoS flow of a PDU session to a SN (Paragraph 0067, MN 720 decides to offload QoS flow 1 of a PDU session to SN 710; Paragraph 0069, MN 720 can attempt to modify the QoS for flow 1 and/or remap flow 1 to a different DRB; Paragraphs 0140-0141, first network node [MN] attempting to remap the flow to different resources and/or modify the QoS associated with the flow [Figure 17 step 1745], and indicating modification [Figure 17, step 1750/1752]), wherein the PDU session comprises a plurality of QoS flows of the PDU session  (Paragraph 0067, identification of QoS flow 1 from plurality)
Wherein the request message includes information of the at least one QoS flow (Figures 7 and 17, session setup request including flow 1), 
Wherein the PDU session is configured with two protocol layers for a mapping between a QoS flow and a DRB (Paragraphs 0065 and 0068, DRB configured to utilize higher layers of SN and lower layers of MN), and
Wherein the two protocol layers includes a protocol layer in the MN and a protocol layer in the SN (Paragraphs 0065 and 0068, DRB configured to utilize higher layers of SN and lower layers of MN).
Fiorani et al. do not disclose the following limitations found in Xu et al.: transmit, to the MN, a response message to the session modification message for offloading (Xu et al., Figure 8, flow offloading to a target SeNB with the MeNB sending a PDU session modification indication [S118] to MME [core network entity] and the MME transmitting a PDU session modification indication acknowledge [S122] in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorani et al. with the teachings of Xu et al. in order to confirm modification to the MN from the core network entity (Xu et al., Figures 7 and 8).
Regarding claims 8 and 18, Fiorani et al. disclose wherein the PDU session is associated with two tunnels including a first tunnel between the user plane network entity and the MN and a second tunnel between a user plane entity and the SN (Figure 4, dual connectivity, UE connected to MN via a first Uu and UE connected to SN via a second Uu).
Regarding claims 10 and 20, Fiorani et al. in view of Xu et al. disclose wherein the at least one processor is further configured to receive, from the MN, another session modification message for offloading at least one another QoS flow of the PDU session from the SN to the MN (Fiorani et al., Paragraph 0064, possibly multiple unfulfilled QoS flows, with a particular QoS flow being remapped to a different DRB [possibility of multiple remaps]; Paragraph 0069, MN 720 can attempt to modify the QoS for flow 1 and/or remap flow 1 to a different DRB; Paragraphs 0140-0141, first network node [MN] attempting to remap the flow to different resources and/or modify the QoS associated with the flow [Figure 17 step 1745], and indicating modification to core network node [Figure 17, step 1750/1752]; Xu et al., Paragraphs 0157-0160, flows to be offloaded, possibly requiring additional session modification messages for offloading; Figure 8, flow offloading to a target SeNB with the MeNB sending a PDU session modification indication [S118] to MME [core network entity] and the MME transmitting a PDU session modification indication acknowledge [S122] in response).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorani et al. in view of Xu et al. as applied to claims 7 and 17 above, and further in view of Vrzic et al. (US 2018/0367288).
Regarding claims 9 and 19, Fiorani et al. in view of Xu et al. disclose the claimed invention above as well as wherein the at least one QoS flow is offloaded from the MN to the SN (Fiorani et al., Paragraph 0067, MN 720 decides to offload QoS flow 1 of a PDU session to SN 710), and wherein the MN and the SN are connected to 5GC (Fiorani et al., Figures 1 and 7).
Fiorani et al. in view of Xu et al. do not specifically disclose the following limitations found in Vrzic et al.: wherein the session modification message includes information on a tunnel of the SN, which is associated with the at least one QoS flow (Vrzic et al., PDU session modification procedure to add SN TEID to tunnel information and update forwarding rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Fiorani et al. in view of Xu et al. with the teachings of Vrzic et al. in order to map a flow from a MN to a SN (Vrzic et al., Paragraph 0223-0225).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 6, 2022